UNITED STATES DISTRI'CT COURT
FOR THE DISTRICT OF COLUMBIA

 

.IOSHUA L. REINHARD,

Plaintilcl" Civil Aetion No. 16-l807 (CKK)
v.

TI~IE l~'lONORABLE .IEH JOHNSON, el ai'.,
Defendant

 

 

REDACTED MEM()RANDUM OPINI()N
(September 16, 20}6)

In this case, P'laintifiC l\/Iarine Science chhnician Chiel" (“MS']`C”) Joshua L. Reinhard
challenges the United States Coast Guard’s decision to involuntarily separate him for alleged
misconduct Before the Court is Plaintit`t’s [4] Motion for Preliminary injunction Plaintiff asks
the Court to enter an order causing the Coast Guard to stay Plaintifl”s involuntary separation
pending an investigation into the propriety ofthe investigation that resulted in his separation and
the convening of a new Administrative Separation Board (“Board”).

Upon consideration ol" the pleadings,‘ the relevant legal authorities, and the record t`or
purposes of this motion, the Court l)ENlES Plaintift"s [4] Motion for Preliminary lnjunction.
First, the Court concludes that Plaintitt` has not shown a likelihood of success on the merits.
Although couched in terms of procedural error, the gravamen of Plaintit"‘t" s claim is that a
particular piece ot` evidence used against him during the Board’s review should not be credited.

Plaintit`l" had full opportunity to challenge that evidence during the Coast Guard’s administrative

 

l Tlie Court’s consideration has focused on the following documents:

~ l)i.’s Mot. for Preiim. lnj. (“Pl.’S l\/lot.”), ECF No. 4;

* Det`s.’ Opp’n to Pl.’s l'\/lot. t"or Prelirn. Inj. (“Defs.’ Opp’n”), ECF No. ll;

~ Pl.’s Reply in Support ofl\/lot. for Preliin. lnj. (“Pl.’s Reply”), ECF No. 12;

~ Dets.’ Sur~Reply, ECF No. l?-l.
ln an exercise ot` its discretion, the Court ti nds that holding oral argument in this action would
not be ol" assistance in rendering a decision. See LCvR 7(l).

l

review of his case. Plaintift` has not demonstrated any fault with the procedures of that review,
and cannot succeed on his claim under the Administrative Procedures Act (“APA”) by now
attacking the Coast Guard’s decision with affidavits created after the fact. l\/loreover, even
assuming Plaintiff could succeed on his legal claims in this Court by showing that certain
testimony against him was not credible because it was fabricated, he has not shown a likelihood
of proving that fabrication Being generous, the record evidence on this point is in equipoise.
With respect to the other equitable factors the Court must consider in evaluating a motion for a
preliminary injunction, the Court concludes that Plaintiff has not demonstrated that he will suffer

irreparable harm absent injunctive relief. Plaintiff can be reinstated with back-pay if successful

_ Finally, Plaintiff has also not shown that the

equities tip in his favor, or that the issuance ofthe requested injunction would be in the public
interest Accordingly, the Court determines that Plaintiff has not met his burden of showing that
a preliminary injunction is warrantedl 2

I. BACKGROUND

The pleadings currently before the Court are not a model of clarity, and often present a
contradictory factual picture f'l`he Court provides only a brief review of the background as is

necessary to resolve the pending l\/Iotion for Preliminary lnjunction.

 

2 The Court GRANTS IN PART and DENlES lN PART Defendants’ [17] l\/lotion to Strike New
l\/laterials and for Leave to File a Sur~Reply. Defendants’ l\/lotion is granted in that the Court
will consider Defendants’ Sur~Reply because it is narrowly tailored to address new information
and evidence provided with Plaintiff’s Reply. The Court will not, liowever, strike the affidavits
attached to l)laintiff’ s Reply. 'l`he Couit does note that it has not relied on the affidavit of l\/ls.
Brittney Malin or the transcript she created of the September 12, 20l 6 conversation between l\/ls.
Lyndee Moore and i\/lr. Ronnie Wiggins because the audio recording Plaintiff provided is the
best evidence ofthat conversation The Court also GRANTS Plaintiff’s [l 8] l\/lotion for lseave
to File a Supplemental Affidavit.

A. The Coast Guard Separation Proceedings

Plaintiff has served on active duty with the Coast Guard forever l8 years. CGOOO()lZ.
On I-"`ebruary 16, 2015, l)laintiff was allegedly at a bar with a Mr. Ronnie Wiggins watching
another member of the Coast Guard, l\/larine Science Technician Second Class (“l\/ISTSC”)
Christopher l\/chibben’s, band play. CGOOOOQO; Compl. 1111 i5-l 7. Mr. l\/lclId. That night, Plaintiff
allegedly made a statement to l\/lr. Wiggins along the following lines: “l’m going to ensure the
MclId.

Lt. Newcomb issued a report on his investigation on May 5, 2015. ld. ”l` he report is
largely based on several interviews Lt. Newcomb conducted ld.; see also CGOOOl 01-122. Lt.
Newcomb attached notes from his interviews to his report. ld. At the outset of the report, l;t.
Newcomb explained:

Exhibits l~l3 and 16 document interview notes taken by me in the
presence of the interviewee. At the conclusion of the discussion, the
interviewee reviewed the notes to ensure their accuracy and
completeness After agreement from each interviewee that the notes
accurately reflected the conversation, l saved the tile and did not
make any further changes to the text There are signatures on most

of these exhibits; liowever, MS”l`C Reinhard has been advised by his
legal counsel to not sign the notes from his interview. Additionally,

 

3 The record contains two different spellings of l\/ISTSC McKibben’s name. For the purposes of
this opinion, the Court has adopted the spelling used in the Action ofthe Final Reviewing
Authority of the Coast Guard. CGOOOOOZ.

l have contacted interviewees and l am still waiting on the signatures

from a few ofthem (Exhibits 7, lO, 12, and 15), which l will provide

upon receipt.
CG000089. Exhibit 7 to Lt. Newcomb’s report is a page of notes entitled “Ronnie Wiggins
(non-CG Civilian), l6 l\/larch 2()l 5, 1050~1057.” CGOO(}l l(}. The page states, in part,
“[c]onfirmed that on the night before l\/lardi Gras 2015 at the Drink House that l\/ISTC had said
to him, ‘l’m gonna make sure that those two leave here this summer going to different units . . .
l’m going to make her my wife.”’ Id. Based on this interview, Lt. Newcomb made the

following findings of fact:

Finding of Fact 3: On or about the evening of 16 February 20l5,
MSTC .loshua Reinhard was at a local drinking establishment . . . .

Finding of Fact 4: l\/lr. Ronnie Wiggins was speaking with l\/ISTC
Reinhard at some point during the evening. During this
conversation, l\/ISTC Reinhard purportedly made a statement
referencing two married military members of l\/lSU l\/lorgan City,
MSTZ Christopher l\/IcKibben and MST?. Brittany l\/chibben, who
were also at the drinking establishment MSTC Reinhard stated the
following, or words to this effect, “l am going to make sure that they
are not going to be stationed together following this summer’s
transfer. l’m going to make Brittany my wife.” (l§xhibit 7).
CGUOOOQO.

During the course ofthis investigation, Plaintiff denied making the statement about the
McKibbens to Lt. Newcomb. CG00009l. Because Lt. Newcomb found l\/Ir. Wiggins “more
believable” than Plaintiff, he determined that Plaintiff’s denial was false and that, by making this
false official statement, Plaintif'f` had violated Article 107, UCi\/ij (“Any person subject to this
chapter who, with intent to deceive . . . makes any [ ] false official statement knowing it to be
false, shall be punished as a court-martial may direct.”). CGOOOOQ?. lst. Newcomb also made

numerous other findings of fact regarding various inappropriate interactions between Plaintiff

and female officers, as well as several “alcohol incidents.” CG000090-99.

On August 6, 2015, Plaintiff was notified by Captain D.G. l\/lcClellan that an action to
involuntarily separate him from the Coast Guard was being initiated. CG000041-50. The
grounds upon which the action were initiated were alcohol abuse and the commission of a
serious offense. CG000041.

An Administrative Separation Board was convened to consider Plaintiff’ s alleged
misconduct on December 10 and l l, 20l 5. CG000021. The Board took evidence and heard
witnesses at a formal administrative hearing CG000021~32 (hearing record listing exhibits and
witnesses). Plaintiff testified before the Board. CG000002; CG000028. 'l`he Board also
considered 1.,t. Newcomb’s investigation report CG000026. Neither lit. Newcomb nor l\/lr.
Wiggins, however, testified in front of the Board. CG000021-32.

The Board subsequently issued a Report on December 17, 2015, listing its findings of
fact, opinions and recommendations CGOOOOl l»20. The Board found that “[e]nlisted members
involved in [three`j alcohol incidents shall be processed for separation from the Coast Guard.”
CG000012. The Board found that Plaintiff had been involved in three alcohol incidents
CG000012-13. The Board also found that a preponderance of the evidence proved that Plaintiff
violated Article 89, UCl\/l.l (“Any person subject to this chapter who behaves with disrespect
toward his superior commissioned officer shall be punished as a court~martial may direct.”),
when he “made unwelcome sexually suggestive remarks to LTj g Lloyd,” his superior officer.
CG000033~35. l

l?inally, the Board made the following findings of fact with regard to the alleged violation
ofArticle 107, UCMJ:

Finding of Fact 27: The Article 107, UCl\/l.l, single specification
violation found to have been committed in the Pl() report involved

Respondent making a false official statement to the preliminary
investigating officer. Respondent’s statement to the PlO

contradicted witness statements obtained in the course of the
preliminary investigation report.

Finding of Fact 28: l\/lr. Ronnie Wiggins indicated that Respondent
had made a statement to him concerning l\/ISTZ Brittany l\/chibben
and l\/lSTZ Christopher l\/lclId. All l\/lembers also
agreed that Plaintiff should be separated if the basis for separation was the commission of a
serious offense. Id. The l\/lembers only disagreed about “how many offenses support this [latter]
basis.” Icf. A majority of the Board (two of three members) found that the “commission of a
serious offense” basis was supported by Plaintist violation ofArticle 107 by falsely denying
having made the allegedly inappropriate statement regarding the l\/chibbens. Id. "l`he third

l\/Iember did not believe that this finding was supported by sufficient evidence Id.; see also

CG000037~40 (l\/linority Report finding that alcohol abuse and commission ofa serious offense

involving incident with female superior officer LTJG Lloyd both supported separation, but
finding that violation of Article 107 should not be used to support separation).

On l)ecember 3l, 201 5, Plaintiff submitted a rebuttal to the Board’s Report, arguing that
there was insufficient evidence to find a violation of Article 107, UCMJ by a preponderance of
the evidencel CG000008-10. Plaintiff argued that the finding was based solely on the “unsworn
and unsigned, interview summary” prepared by Lt. l\lewcomb’s regarding his interview ofl\/lr.
Wiggins “via telephone.” CGOOOOOS. Plaintiff listed ten separate reasons why “‘the Wiggins
evidence” was not credible, including that it was “based on a short phone conversation,” that
Wiggins “was never interviewed face»to-face,” that Wiggins was “not placed under oath,” and
that Wiggins’ “memory of the night in question is weak.” CG000009~10. Plaintiff did not argue
that Lt. l\lewcomb’s alleged interview with l\/lr. Wiggins never actually occurred CG000008~10.

The Board’s report and Plaintist rebuttal was forwarded to the Coast Guard Personnel
Service Center Command (“PSC”) for a final determination On August 17, 20l 6, Captain K.L.
Virkaitis, on behalf of the PSC, took action on the Board’s recommendations and decided to
involuntarily separate Plaintiff. CG00000l ~02. Captain Virkaitis wrote that he was “taking
action on the Recommendations that received the concurrence of a majority of the Board
Members.” CG000001. In describing the Board’s recommendations, Captain Virkaitis quoted
the Board’s report as stating:

“A majority of the members agree that a preponderance of the
evidence also proves a violation ofArticle 107, UCl\/l.l, and that this
violation in conjunction with the violation of Article 89, UCl\/ll, as

well as other information in the record support a recommendation
for separation.”

[a'. Captain Virkaitis also wrote that he had considered Plaintiff"s argument that there was
insufficient evidence to support the Board’s findings regarding his violation of Article 107, but
rejected it. He wrote:

l have reviewed the rebuttal comments from MS'fC Reinhard’s
counsel, which assert that the evidence regarding the violation of
Article l07, UCl\/IJ, was not supported by a preponderance of the
evidence liowever, the Board Report contains sufficient evidence
to support a finding, by a majority of the Board l\/Iembers, that
MSTC Reinhard made a false statement in violation of Article 107,
UCl\/l.l. The Board heard iestimonyfrom MSTC Reinhard and was
able to assess his credibility to determine if he should be believed
over other witnesses and evidence The Board also pointed to
multiple exhibits which they considered to determine whether or not
MSTC Reinhard violated Article 107, UCl\/i.l. ln addition to the
unsworn statement summary from i\/lr. Wiggins, the Board l\/lembers
also noted written statements from Coast Guard members with
information that led them to conclude that the statement from l\/lr.
Wiggins was accurate This is noted in Finding of Fact #31, which
points to Exhibits 17, 18, 21, 27, and 28. In finding ofFact #31, the
Board stated: “Several members noted that |:MSTC Reinhardj had
made other uncomfortable and suggestive comments about MSTZ
Brittany McKibbeii.” Finding of l?act #3l was highlighted in the
Recommendations of the majority of the Board l\/lembers that a
preponderance of the evidence supports separation, with a General
Discharge, without probation or the opportunity to retire.

CG000002 (emphasis added). Plaintiff”s attorney requested the Coast Guard stay Plaintiff’ s
discharge on September 2, 2016. CG000402. Plaintiff stated that “[t]he reason for this request is
that the sole piece of evidence used to separate l\/ISTC Reinhard is a falsely misleading exhibit.”
Id. The Coast Guard denied the request by letter dated September 9, 2016. CG000400.
Plaintiff’ s separation is scheduled for today, September 16, 2016. Id.

B. I’laintiff’s Aliegations in this Case

Plaintifffiled the pending l\/Iotion for Preliminary lnjunction at the end of the day on
Friday, September 9, 2016, and the Court held a telephonic hearing with the parties on

September 12, 2016. Although the filings from both parties contain various other tangential

allegations, Plaintiff clarified and honed his claims on the record Based in part on those
representations, the Court understands that the gravamen of Plaintifl"’s various causes of action is
the following:

Plaintiff alleges that, contrary to Lt. l\lewcomb’s report, Lt. Newcomb never actually
interviewed l\/lr. Wiggins. Compl. ‘ll 30. Plaintiff alleges that, “[o]n August 26 and 29, 2016,
l\/fs. Carol Thompson, Senior Associate with The Federal Practice Group, spoke with l’\/lr.
Wiggins via telephone During these phone calls, l\/lr. Wiggins confirmed that he never spoke
with LT Newcomb or any other investigating officer in the course of any investigation lie
further confirmed that he was never asked to review any interview notes to verify their validity
nor was he asked to sign any interview notes.” Id. Accordingly, Plaintiff alleges that “lff
Newcomb’s report contains at least four false official statements . . . that he: (1) took notes in
front of l\/lr. Wiggins; (2) that he had Mr. Wiggins review the notes; (3) that he had l\/lr. Wiggins
verify the notes; and (4) that he reached bacl< out to l\/Ir. Wiggins to have him sign the verified
notes.” Id. 1[ 35. Plaintiff argues that because the Board relied on this false report to support its
recommendation to separate him, his separation is unlawful and must be overturned Id. 1133.
Plaintiff asserts causes of action pursuant to the APA, the Due Process Clause of the Fifth
Amendment to the United States Constitution, and other “USCG Regulations and Federal law.”
Compi. ‘|l‘li 33-58.

Il. LEGAL STANDARI)

“A preliminary injunction is ‘an extraordinary remedy that may only be awarded upon a
clear showing that the plaintiff is entitled to such relief.” Sherley v. Sebelias, 644 F.3d 388, 392
(D.C. Cir. 201 l) (quoting Winier v. Naiaraf Res. Def. Couricii, Ine., 555 U.S. 7, 22 (2008)); see
also Maziirek v. Arii'isii~ong, 520 U.S. 968, 972 (1997) (“[Aj preliminary injunction is an
extraordinary and drastic remedy, one that should not be granted unless the movant, by a clear

9

showing carries the burden of persuasion.” (emphasis in original; quotation marks omitted)). “A
plaintiff seeking a preliminary injunction must establish [1] that he is likely to succeed on the
merits, [2] that he is likely to stiffer irreparable harm in the absence of preliminary relief, [3] that
the balance of equities tips in his favor, and {4] that an injunction is in the public interest.”
Aan'ier v. Obama, 742 F.3d 1023, 1038 (D.C. Cir. 2014) (quoting Siierfe,i), 644 F.3d at 392
(quoting Winier, 555 U.S. at 20) (alteration in original; quotation marks omitted)). “‘When
seeking a preliminary injunction, the movant has the burden to show that all four factors, taken
together, weigh in favor ofthe injunction.”’ Abdal!aii v. Oi)aina, 753 F.3d 193, 197 (D.C. Cir.
2014) (quoting Davis v. Peiision Bei?e]‘ii Guar. Coi'p., 571 F.3d 1288, l292 (D.C. Cir. 2009)).
“The four factors have typically been evaluated on a ‘sliding scale.”’ Davis, 571 li.3d at 1291
(citation omitted). Under this sliding-scale framework, “[i]fthe movant makes an unusually
strong showing on one of the factors, then it does not necessarily have to make as strong a
showing on another factor.” [a'. at 1291 -92.

The Court notes that it is not clear whether this Circuit’s sliding-scale approach to
assessing the four preliminary injunction factors survives the Supreme Court’s decision in
Wimer. See Save Jabs USA v. U.S. Dep’l. afflomelan.d Sec., l05 F. Supp. 3d 108, 112 (D.D.C.
20l 5). Several judges on the United States Court of Appeals for the D.C. Circuit have “read
Wiiiiei' at least to suggest if not to hold ‘that a likelihood of success is an independent, l`ree~
standing requirement for a preliminary injunction.”’ Sherfey, 644 F.3d at 393 (quoting Davis,
571 li.3d at 1296 (concurring opinion)). llowever, the Court of /-\ppeals has yet to hold
definitively that Winier has displaced the sliding-scale analysis See id.; see also Save Jobs USA,

105 F. Supp. 3d at 1 12. in any event, this Court need not resolve the viability ofthe sliding-scale

approach today as the Court determines that “a preliminary injunction is not appropriate even
under the less demanding sliding-scale analysis.” Sherley, 644 F.3d at 393.

III. DISCUSSI()N

A. Plaintiff Fails to Establish a Likelihood of Succcss on the Merits

Plaintiff has not established a likelihood of success on the merits of his claims. First,
Defendants appear to have a strong argument that, regardless of the perceived error about which
Plaintiff now complains, Plaintiff would still have been separated from the Coast Guard. As
discussed above, the gravamen oi" Plaintiff’s Complaint is that the Administrative Separation
Board that recommended Plaintist separation relied on Lt. Newcomb’s allegedly falsified
report of his interview with l\/lr. Wiggins in determining that Plaintiff"violated Article l07,
UCl\/l.l. Compl.1j33; l’l.’s Mot. at 14.

"fhis claim may falter at the threshold, however, because it is not at all clear that the
finding ofa violation of Article 107 was necessary to the Coast Guard’s decision to separate
Plaintiff Although Plaintiff argues that “without a finding ofa violation of Article 107, the
Separation Authority has stated that l\/IS”l`C Reinhard should not be separated,” Pl.’s Mot. at 14,

this is not a particularly accurate characterization of the record.4 A majority of the members of

 

4 Plaintiff appears to rely entirely on a statement of the Board, which was subsequently quoted
by Captain Virkaitis in his approval ofthe Board’s recommendation, that °‘[aj majority ofthe
members agree that a preponderance of the evidence also proves a violation of Article 107,
UCl\/IJ, and that this violation in conjunction with the violation of /-\rticle 89, UCl\/IJ, as well as
other information in the record support a recommendation for separation.” Pl.’s Mot. at 6
(emphasis added by Plaintiff). But in the immediately preceding sentence, Captain Virkaitis
noted that “all Board lvlembers agreed that l\/ISTC Reinhard should be separated if the basis for
separation is Misconduct, Commission of a Serious O'ffense.” C0000001. 'l`he Board' found that
separation was warranted for Commission of a Serious Offense based on Plaintiff’s violation of
Article 89 (incident with LT.IG Lloyd), independent of his violation of Article 107. CG000016
(“All members agree that a preponderance of the evidence proves a violation of Article 89,
llCl\/ll, and that this violation in conjunction with other information in the record support a
recommendation for separation.”). At this point at least, the Court is reluctant to conclude that

ll

Plaintiff’s Board concluded that there were three separate bases for separating Plaintiff: alcohol
abuse, commission ofa serious offense by violating Article 89 (incident with female superior
officer LT.lB Lloyd), and commission ofa serious offense by violating A1ticle 107. CG0000 l 4-
15. Plaintist claims in this lawsuit address only the violation of Article l07. l\/foreover,
Defendants have provided a sworn affidavit from Captain Virkaitis, who had the ultimate
authority to decide whether to separate Plaintiff, attesting that even if the “Board had been
unanimous in the opinion that l\/lSTC Reinhard did not violate Aiticle 107 of the UCl\/ll, l would
have taken action contrary to the recommendation of the Board and ordered that l\/ISTC Reinhard
be separated from the Coast Guard.” Defs.’ Opp’n, Ex. 3 (Decl. of Captain Kurtis L. Virkaitis,
United States Coast Guard) atil 8. Although, going forward, the parties will likely continue to
dispute the degree to which Plaintifl”s separation was dependent on the finding that he violated
Article 107, at this stage it is sufficient to say that the other bases for separation and Captain
Virkaitis’ affidavit appear to present a significant roadblock for Plaintiff’s claims.

Even assuming that Plaintiff’s separation would not have occurred but for the Article 107
finding, Plaintiff claims will still likely fail. Plaintiff appears to bring his claims primarily under
the APA. Compl, 1111 5~6. Under the APA, the Court’s “task is to determine whether the
agency’s decision was made ‘without observance of procedure required by Iaw,’ or whether it
was ‘arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.""
Union Neighhors Uniled, Inc. v. Jeweli, No. 15~5147, 2016 WL 4151237, at *6 (D.C. Cir. Atig,

5, 2016) (quoting 5 U.S.C. § 706(2)(A) & (D)). Accordingly, Plaintiff attempts to couch his

 

the Captain’s incorporation of the Board’s use of the word “conjunction” was meant to indicate
that his determination to separate Plaintiff was dependent on the finding that Plaintiff violated
Article 107.

l2

Complaint and l\/lotion for Preliminary injunction in terms of alleged procedural error and denial
of due process

l~lowever, the record before the Qourt strongly suggests that no such denial of due process
has occurred. As Defi`endants point out and Plaintiff does not contest, “[s]everal procedures
occurred between LT l\lewcomb’s investigation and the Coast Guard’s final decision to separate
Plaintiff."` Defs.’ Opp’n at 3. After the investigation, a Board was convened to hear evidence
regarding the allegations against Plaintiff. CG000021. Plaintiff had the opportunity at that time
to present evidence and call witnesses CG000021~32. The Board heard testimony from
Plaintiff and was able to consider his credibility CG000028. The Board then prepared a report
making factual findings and recommending a disposition for Plaintiff. CG000011-20. Plaintiff
had the opportunity to review and contest that report. C6000008-10. Only after considering the
Board’s report, Plaintiff s rebuttal to that report, and the entire record of evidence did Captain
Virkaitis, on behalf ofa “Final Reviewing Authority,” decide to separate Plaintiff. CG000001~
02. Even now, Plaintiff may still petition the Board for Correction of l\/lilitary Records to request
relief. CG000400.

Further, Plaintiff had a full opportunity to, and did, exercise his procedural rights to

challenge the 1very evidence al issue in this cane5 Plaintiff argued to the Coast Guard that Lt.

 

5 For this reason, the cases cited by Plaintiff are significantly distinguishable ln both Wade v.
Uniled Stale.s', 126 Fed. Cl. 638 (20l6) and Rogers v. UnitedSlaies, 124 Fed. Cl. 757 (2016),
plaintif"fs’ discharges were overturned because the record demonstrated that they had been
“denied important procedural protections” or a “material error” had occurred in their
administrative proceedings Rogers, l24 Fed. Cl. at 768; Wade, 126 lied. Cl. at 645. Fol'
example, in Wade, plaintiff was discharged from the Navy for wrongful use of cocaine even
though the l\lavy failed to produce any evidence of a necessary element of wrongful drug use.
Wade, 126 Fed. Cl. at 645. ln Rogers, plaintiff was “denied important procedural protections
granted him under the Coast Guard’s regulations” when he was separated from the Coast Guard
for alcohol abuse based on a Captain’s recommendation that referred to various alleged incidents
and statements that were not made part of the record before plaintiffs Board. Rogers, 124 lied.

13

Newcornb’s notes were not sufficient evidence upon which to base a finding that he violated
Ai‘ticle 107. CGOOOOl(). This argument was rejected. CGOOOOOZ. Plaintiff did not argue to the
Board, or in response to the Board’s Report, that the evidence of Lt. Newcomb’s interview with
l\/lr. Wiggins was false, as he does here. Pl.’s i\/lot. at 5 n.5. However, Plaintiff does not suggest
he was denied the opportunity to do so. ld. (noting that Plaintist counsel “did not address the
issue with the PlO’s report that is being addressed in this correspondence; arguably, this was due
to ineffective assistance of counsel as the prior civilian counsel did not interview Mr. Wiggins
prior to the Board hearing”). Moreover, Defendants argue and Plaintiff does not contest that
Plaintiff had the opportunity to call i\/ir. Wiggins as a witness at the Board but did not do so.
Defs.’ Opp’n at 9; CG000480»81 (Enlisted Personnel Administrative Boards l\/ianual).

In sum, Plaintiff does not give the Court any reason to doubt that, based on the record
before it, the Coast Guard made a reasoned decision to separate Plaintiff lnstead, Plaintiff
attacks the credibility of testimonial evidence in that record based on events that occurred after
the Coast Guard made its decision to separate Plaintiff. But not only does “an agency’s
credibility decision normally enjoy[ ] almost overwhelming deference,” Sa.s'ol N. Am. ]nc. v.
NLRB, 275 F.3d 1 106, 1 112 (D.C. Cir. 2002), in an APA case, courts must “base their review of
an agency’s actions on the materials that were before the agency at the time its decision was
made,” IMS, P.C. v. Alvcn‘ez, 129 13.3d 618, 623 (D.C. Cir. 1997). Plaintiff acknowledges that he
did not argue to the Board that Lt. Newcomb’s interview notes were falsified That evidence was

not in the record In fact, the evidence with which Piaintiff seeks to discredit Lt. Newcomb’s

 

Cl. at 768. No such error has been demonstrated in this matter at this time. Plaintiff does not
claim that the Coast Guard separated him without any evidence of a required element of his
violations, or after considering evidence which he did not have the opportunity to rebut. Plaintiff
simply asks this Court to review, post hoc, the credibility determination the Coast Guard made
with respect to a piece of evidence used against him during his separation proceedings

ill

investigation notes only came into existence q]i'er the Board and Captain Virkaitis made their
decisions in this matter. Because Plaintiff cannot rely on such evidence from outside of the
record under the APA, his claims are likely to fail.

Finally, even to the extent that Plaintiff could succeed in this Court by now discrediting
Lt. Newcoinb’s description ofhis interview with l\/lr. Wiggins, the Court finds that Plaintiff Still
has not met his burden. Plaintiff alleges that Lt. Newcomb lied when he stated “that he: (l) took
notes in front of l\/lr. Wiggins; (2) that he had Mr. Wiggins review the notes; (3) that he had l\/lr.
nggins verify the notes; and (4) that he reached back out to l\/ir. Wiggins to have him sign the
verified notes.” Compl. ‘ll 35. The record before the Court does not demonstrate that Plaintiff is
likely to prove that Lt. Newcomb made these false statements Pl.’s Reply at 2. Being generous,
the evidence is currently in equipoise.

in support of his allegations, Plaintiff submitted the affidavit of lvls. Carol Thompson, a
Senior Associate at The Federal Practice Group, which represents Plaintiff in this matter l\/ls.
'l`hoinpson states that she spoke with l\/lr. Wiggins on two separate phone calls. Compl., Ex. 10
(Affldavit of l\/ls, Thompson). During the first phone call, on August 26, 2016, Ms. Thompson
states that l‘vlr. Wiggins said that “[h]e has never spoken to an investigator or anyone from the
Coast Guard (CG) regarding an investigation into potential wrongdoing of MSTC Reinhard.” ]a'.
at 11 1. During her second phone call with l\/lr. Wiggins, on August 29, 2016, l\/ls. Thompson
states that she “asked i\/lr. Wiggins if he was ever contacted by the investigating officer to review
interview notes and sign his name to them. He adamantly said that he was not.” Id. at ‘ll 4.

in response, Defendants provide the declarations of Lt. Newcornb and Lt. Gretal G.
Kinney. Lt. Newcomb disputes the statements l\/lr. nggins allegedly made to l\/Is. ’l`hompson.

Lt. Newcornb states that “on March 16, 2015, l conducted a teie honic interview ofl\/ir. Ronnie
P

15

Wiggins regarding statements l\/ISTC Reinhard may have made to him.” Defs.’ Opp’n, Ex. 2
(Declaration of Lieutenant David Newcomb, United States Coast Guard) at ii 3. “The phone call
lasted approximately 7 minutes.” Id. “During the phone call,” Lt. l\lewcomb states, “l\/lr.
Wiggins stated that l\/lSTC Reinhard made several comments to him about Coast Guard member,
l\/larine Science Technician Second Class l ] Brittany Mcl§ibbeii.” !d. at ll 5. Lt. l\lewcomb
states that he “took notes during this phone call,” and attaches a copy of his notes. Id. at il 4. lst.
Newcomb further states that “[p]rior to concluding my phone conversation with l\/lr. Wiggins, l
reviewed with him all of the notes that l took and confirmed that the notes were complete and
accurate.” Id.

lmportantly, Lt. Newcomb offers an explanation for why l\/ir. Wiggins may be
prevaricating with Plaintiff and his representatives about whether he spoke to Lt. Newcomb. He
states that he had a second phone conversation with l\/lr. Wiggins on August 22, 2016, and that
“[d]uring this phone conversation, Mr. Wiggins affirmed to [him] what he had previously told
me during my investigation about l\/lSTC Reinhard’s statements to him concerning MSTZ
Brittany l\/chibben,” but stated that, due to recent confrontations in which Plaintiff urged him to
recant, and with a desire to “stay out ofthe situation,” “he was considering changing his story.”
Id. at 1111 l3-l4.

Lt. Newcomb’s declaration is corroborated in substantial pait by an apparently
uninterested witness, Lt. Kinney, who avers in a declaration that, having spoken with l\/ir.
Wiggins, l\/lr. Wiggins “confirmed the underlying misconduct he witnessed by MSTC Reinhard.”
Defs.’ Opp’n, Ex. 1 (Decl. of lieutenant Gretal G. Kinney, United States Coast Guard) at ll 8._
Lt. Kinney’s declaration also corroborates Lt. Newcomb’s testimony regarding a potential reason

why l\/lr. Wiggins told Plaintiff and his representatives that he had never spoken with Lt.

16

Newcomb. According to lst. Kinney, Mr. Wiggins confirmed that “on all occasions that MSTC
Reinhard confronted him about this matter, he denied ever giving a statement to Lt. Newcomb.”
Id. at ii 9. However, according to lst. Kinney, l\/lr. Wiggins stated that he did so because “he was
not comfortable with the situation and did not want to be involved any further and so he had told
l\/ISTC Reinhard he hadn’t made any statement.” Id. Lt. Kinney states that “lvlr. Wiggins
described a couple of occasions in the months preceding our phone call where l\/ISTC Reinhard
approached him to discuss l\/lr. Wiggins’s involvement in the USCG investigation” and “MSTC
Reinhard had apparently told l\/lr. Wiggins that he was fired and that he had lost his pension.” Id.
at 'il 10. According to lst. Kinney, however, l\/lr. Wiggins admitted that “he told MST2
l\/lclId. at
ii 8.

In reply, Plaintiff offered a tape recorded discussion between a private investigator and
ivlr. Wiggins that occurred earlier this week, on September 12, 2016. Mr. Wiggins purportedly
told the private investigator that “[n]obody came and interviewed” him about Reinhard’s
statement, but then later stated that “l guess you could say they were interviewed by me because,
uhm, my buddy Chris was in the Coast Guard, and W he called me from the coast guard station
and asked me what he had said and l told him.” Pl.’s Reply, Ex. l (Recording of Conversation
Between i\/ls. Lyndee l\/loore and l\/Ir. Ronnie Wiggins l~leld On September 12, 2016). When
asked whether it was “l`j]ust Chris” who called him, l\/lr. Wiggins acknowledged that “there could
have been somebody else in the room listening.” Id. l\/lr. Wiggins also confirmed his underlying

account of what he heard Plaintiff say on February 16, 2015. l-le told the private investigator that

17

“all l did was tell a' friend of mine one night. l»le said something derogatory about his wife and l
didn’t even know who this guy was.” ld.

r`f`he Court will not conduct credibility determinations or otherwise weigh this evidence at
this time. lt is sufficient to say that there is evidence in the record to support both Plaintiff’s and
Defendants’ descriptions of whether and how Lt. Newcomb interviewed l\/lr. `\lv'iggins.6 What is
undisputed is that l\/lr. Wiggins continues to claim that Plaintiff made the initial statement
regarding the McKibbens which Plaintiff was found to have falsely denied making and which is
the underlying basis ofthe Article 107 violation. Although Plaintiff disputes Lt. Newcomb’s
statements regarding how the Coast Guard came to acquire i\/lr. Wiggins’ testimony regarding
Plaintiff’s alleged statement, it appears undisputed that l\/ir. Wiggins continues to consistently
state that Plaintiff did in fact make that statement While perhaps not dispositive of Plaintiff’s
claims, this fact would appear to cut against a finding that Plaintiff was wrongfully terminated
in sum, Plaintiff has, at best, demonstrated that the evidence regarding his claims is currently in
equipoise. He has certainly not met his burden by a preponderance of the evidence that he is

likely to succeed

 

6 The only alleged falsehood the Court can discern that is not the subject of competing evidence
is Plaintiffs claim that Lt. Newcomb falsely stated that he “took notes in front of l\/lr. Wiggins.”
Compl. 11 35. However, Plaintiff somewhat overstates Lt. Newcomb’s description of his
interview Lt. Newcomb stated in his report that “Exhibits l~l 3 and 16 document interview
notes taken by me in the presence of the interviewee.” C(3000089. Exhibit 7 contains Lt.
Newcomb’s notes from his interview with l\/lr. Wiggins. CG000010. Therefore, Plaintiff argues,
l.st. Newcomb stated that he “took notes in front of l\/lr. Wiggins.” Compl. 11 35. lit. Newcomb’s
use of the phrase “in the presence oi"’ may not have been precise in that he referred to a number
of interviews, some of which may have been in person and others conducted by telephone, but
the Court finds it unlikely that Plaintiff would succeed by parsing Lt. Newcomb’s language in
this manner. l\/loreover, this claim is unlikely to succeed because the fact that lst. Newcomb’s
investigation of lvlr. Wiggins occurred over the telephone was known to the l?inal Separation
Authority when it made its decision to separate Plaintiff CGOOOOOS (arguing in rebuttal to the
Board’s Report that “the investigator called a witness named Ronnie Wiggins, via telephone”
and that the interview notes were “never reviewed, verified, or swor[n]”).

18

B. Plaintiff Fails to Show Irreparable Injury

Plaintiff has also not made a sufficient showing that he will suffer irreparable injury if an
injunction is not issued To show that a preliminary injunction is warranted, Plaintiff must
demonstrate that there is a likelihood of irreparable harm. See Chcn)laincy c)_/`Full Gospei
Churches v. Englcma', 454 F.3d 290, 297 (D.C. Cir. 2006) (“A movant’s failure to show any
irreparable harm is therefore grounds for refusing to issue a preliminary injunction, even if the
other three factors entering the calculus merit such relief.”). The Court of Appeals for the D.C.
Circuit “has set a high standard for irreparable injury.” Ia'. “First, the injury ‘must be both
certain and great; it must be actual and not theoretical.”’ Id. (citation omitted). “Second, the
injury must be beyond remediation.” Ia'.

Plaintiff argues that he will suffer irreparable injury in the absence of injunctive relief as
a result of losing his position as an l\/IS'l`C. Pi.’s ivlot. at 14-l 5. He argues that the basis for, and
circumstances of, his separation will result in a stigma and negatively affect his future
empi@ym@m,_ tim
a violation of his “right to Due Process is per se irreparable” and that the ability to hold a new
Board, should he be successful in his lawsuit, will be “severely hindered as the passing of time
will erode witness memories.” Ia'. at 15.

The Court finds that Plaintiff has not met his burden of demonstrating that any of these
injuries are “certain,” “actual,” or “beyond remediation.” Chcrpiaincy, 454 F.3d at 29'/'. First, the
Court has already found that Plaintiff’s claim does not raise due process issues, and accordingly
finds that the alleged violation of Plaintiff s right to due process does not constitute irreparable
injury.

'l`o the extent Plaintiff claims his loss of employment will constitute an irreparable injury,
that argument also fails because such an injury is not irreparable As Defendant argues and

19

Plaintiff does not dispute, if successful on the merits of his claims Plaintiff could be reinstated in
the Coast Guard and receive back pay. See Son'.r])son v. Mw‘ray, 4 l 5 U.S. 6l , 91 (l 974) (where
plaintiff sought preliminary injunction to enjoin discharge, holding that “loss of income . . . falls
far short of the type of irreparable injury which is a necessary predicate to the issuance of a
temporary injunction”); Bors v. Al[en, 607 F. Supp. 2d 204, 211 (D.D.C. 2009) (tinding no
irreparable injury where plaintiff, “if he were to be successful on the merits, would be reinstated
and receive back pay”).

Plaintiff also fails to demonstrate that he will suffer irreparable injury by arguing that his
discharge will create a “stigma,” or otherwise “unfairly paint” Plaintiff such that he will be
unable to obtain future employment This claim is speculative and not supported by any facts.
Although “reputational injury can be used to establish irreparable harm in certain circumstances

. as with all other forms of irreparable harm, the showing of reputational harm must be
concrete and corroborated not merely speculative.” Trudeau v. F ederal Trade Comm ’n, 384 F.
Supp. 2d 281, 297 (D.D.C. 2005), qff’d, 456 F.Bd 128 (D.C. Cir. 2006). The Court will not
credit Plaintiff’ s bald assertions regarding reputational harm and employment consequences
without any support. Also too speculative and unfounded is Plaintiff”s argument regarding
“erod[ingj witness memories.” Pl.’s l\/lot. at 15. Plaintiff does not explain what witness’
testimony he is concerned about, nor does he provide any evidence suggesting that any particular
witness would not be able to adequately testify in front ofa new Administrative Separation

Board . 7

 

7 lndeed, it seems to the Court that the only relevant witness regarding the disputed Article l07
violation is Mr. Wiggins, who has consistently confirmed his account that Plaintiff made the
allegedly inappropriate comment about the McKibbens. Pl.’s Reply, Ex, 1 (recording of l\/lr.
Wiggins on September 12, 2016, provided by Plaintiff, stating that “all l did was tell a friend of
mine one night. l~le said something derogatory about his wife . . .”).

20

 

 

_l ln suin_, the Court finds that Plaintiff has not

met his burden of demonstrating that he would suffer any irreparable injuries absent injtuictive
relief
C. Pul)lic luterest and the Balance of Hardships

Finally_. the Coult finds that Plaintiff has not shown that the public interest or the balance
of hardships weigh in favor of granting injunctive relief. Plaintiff argues that an injunction is in
the public interest because it will “sewe the statutory due process requirements Which are of
dramatic consequence,” and “[i]t is always of interest to National Security and the public that
service members . . . are accorded due process.” Pl.’s Mot. at 16. Plaintiff also argues that he
will suffer a hardship if he “is forced to endure a several year process with the likelihood of
prevailing” because it will harm "his potential career progression.” Id.

The Court acknowledges that Plaintiff will suffer a hardship by being discharged pending
the resolution of this case. However, as the Court has already found, Plaintiff can be made

whole by being reinstated and receiving back pay if he eventually prevails on his claims

The

Court also agrees that it is in the public interest to ensure the process by which service members

are discharged is fair. However, the Court has already dctennined that Plaintiff is unlikely to

 

 

succeed on a claim that he was denied any due process with regard to his separation As
explained above, although couched in terms ot` procedural error, Plaintiff is actually asking the
Court to reassess the credibility of a piece of evidence after the determinations of the
Administrative Scparation Board and Captain Virkaitis. Moreover, balanced against this
procedural interest and Plaintift"s hardship is the public’s interest in the proper functioning ot` the
military, which includes its ability to discharge personnel as it deems necessary without
unnecessary intrusion See D.r`[ley v, Alexander, 603 F.Zd 914, 920 (D.C. Cir. 1979) (the
.ludiciary’s deference to the l\/lilitary “is at its highest when the military, pursuant to its own
regulations, effects personnel changes through the promotion or discharge process”). ln this
instance, the Court finds that neither the public interest nor the balance oi" hardships favor a
preliminary injunction
IV. CONCLUS]ON
For the foregoing reasons, it is hereby ORDERED that Plaintist [4] l\/lotion for

Preliminary lnjunction is DENIED.

Dated: September l6, 2016
/s/
COLLEEN KOLLAR»KOTELLY

United States District _ludge

24